Honorable Roy Blake Chairman Senate Committee on Administration Texas State Senate G-27-J, State Capitol Building Austin, Texas 78711
Re: Whether the Corrigan Hospital District may build and operate a nursing home to provide geriatric care
Dear Senator Blake:
You have requested our opinion regarding `the legality of the Corrigan Hospital District building and operating a nursing home facility in the city of Corrigan.' You have informed us that the district wants to build a new facility to provide geriatric care in North Polk County.
The Corrigan Hospital District was created by Senate Bill No. 965, enacted in 1971. Acts 1971, 62nd Leg., ch. 396, at 1420. See V.T.C.S. art. 4494q. Section 2 of this bill provides that, upon creation of the district, it `shall assume full responsibility for providing medical and hospital care for the needy residing within the district.' Section 3(a) provides in relevant part:
  The Commissioners Court of the county shall have the power and authority, and it shall be its duty, to levy on all property within the district subject to said hospital district taxation, for the benefit of the district at the same time taxes are levied for county purposes, using the county values and the county tax roll, a tax of not to exceed 75 cents on the $100 valuation of all taxable property within the hospital district, for the purpose of:
. . . .
    (3) when requested by the board of hospital managers of the hospital district and approved by the Commissioners Court, for the purpose of making further improvements and additions to the hospital system, and for the acquisition of necessary sites therefor, by purchase, lease, or condemnation.
Section 4(a) provides in part:
  The Commissioners Court shall have the power and authority to issue and sell as the obligations of such hospital district, bonds for the purchase, construction, acquisition, repair, or renovation of buildings and improvements and equipping same, for hospital purposes and for any or all of such purposes.
The foregoing provisions of sections 3(a) and 4(a) are the only provisions in the bill which authorize construction of any facility. The next question is whether these provisions do authorize the building of a nursing home facility. We answer in the affirmative. Section 3(a) permits tax revenue to be expended for `further improvements and additions to the hospital system,' and we believe that a nursing home facility which provides geriatric care falls in this category. In this context, we note that section 5(a) of Senate Bill No. 965 specifically lists `geriatric care' as a component of `hospital care,' which indicates that a nursing home which provides geriatric care may properly be deemed a part of the `hospital system' as that term is used in the bill. Section 4(a) authorizes bond proceeds to be used for the `construction . . . of buildings and improvements . . . for hospital purposes,' and we also believe that a nursing home facility is in this category. We therefore conclude that a nursing home facility which provides geriatric care may be built per the terms of sections 3(a) and 4(a). Once such a facility is built, it will be part of the `hospital system' which the board of hospital managers of the district is to manage, control, and administer. Sec. 6(a).
 SUMMARY
Sections 3(a) and 4(a) of Senate Bill No. 965, Acts 1971, Sixty-second Legislature, chapter 396, at 1420, authorize the building of a nursing home facility which provides geriatric care in the city of Corrigan.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Tom Green First Assistant Attorney General
  David R. Richards Executive Assistant Attorney General
  Prepared by Jon Bible Assistant Attorney General